Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conwell (US Pat No. 8,503,791), in view of Jing (US Pat No. 8,326,091).
As to claims 1, 8, 15, Conwell teaches a method comprising:
receiving an image (i.e. a photo of the Prometheus statue at Rockefeller Center in New York, col. 15, lines 13-33) from an image source (i.e. Collections of publicly-available imagery and other content are becoming more prevalent. Flickr, YouTube, Photobucket (MySpace), Picasa, Zooomr, FaceBook, Webshots and Google Images are just a few, col. 2, lines 55-65);
extracting (i.e. GeoURL supports a variety of location tags, col. 29, line 65 to col. 30, line 10) a plurality of image tags (i.e. get geocoordinates from image, Fig. 26A) from the image (i.e. these resources can also serve as sources of metadata--either expressly identified as such, or inferred from data such as file names, descriptions, etc. Sometimes geo-location data is also available, col. 2, lines 55-65);
querying (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36) a word embedding database (i.e. Search Flicker, etc., Fig. 26A) to identify a set of associated terms (i.e. Harvest, clean-up and cluster metadata, Fig. 26A) for a selected image tag for each of the plurality of image tags (i.e. Processing a Set of Sample Images ... a photo of the Prometheus statue at Rockefeller Center in New York ... Assume the image is geocoded with location information ... a search of Flickr can be undertaken for a first set of images--taken from the same (or nearby) location ... Metadata from this set of images is collected. The metadata can be of various types. One is words/phrases from a title given to an image, col. 15, lines 13-33);
querying (i.e. from the metadata determine likelihood that each image is place-centric, person-centric, thing-centric, e.g. Class 1, Class 2, Class 3, Fig. 26A) a knowledge database for a parent term (i.e. Place-Centric Processing, col. 15, lines 50-65; Person-Centric-Processing, col. 16, lines 56; Thing-Centric Processing, col. 18, lines 56 to col. 19, line 3) for each associated term (i.e. One is to use a database with geographical information to look-up location descriptors near a given geographical position, col. 15, line 50 to col. 16, line 3; a glossary of relevant terms can be compiled--this time terms associated with people, col. 16, lines 50-57; A glossary of nouns can be compiled--either from the universe of Flickr metadata or some other corpus (e.g., WordNet), and ranked by frequency of occurrence, col. 18, line 56 to col. 19, line 15) in the set of associated terms (i.e. Some metadata terms may be repeated across in different images. Descriptors common to two or more images can be identified (clustered), and the most popular terms may be ranked ... it may be possible to determine which images in the first set are likely person-centric, which are place-centric, and which are thing-centric, col. 15, lines 34-49);
updating (i.e. the terms returned by the image classifier can be added to the list and given a count value, col. 4, lines 10-24) a base model set based on query results (i.e. Still another approach is based on earlier-determined scores for person-centric and place-centric. A thing-centric score may be assigned in inverse relationship to the other two scores (i.e., if an image scores low for being person-centric, and low for being place-centric, then it can be assigned a high score for being thing-centric), col. 18, line 56 to col. 19, line 15) from the knowledge database (i.e. From this aggregated set of inferred metadata, it may be assumed that those terms with the highest count values (e.g., those terms occurring most frequently) are the terms that most accurately characterize the user's FIG. 1 image, col. 3, lines 40 to col. 4, line 2); and
ranking (i.e. Metadata is then harvested from Flickr for each of these images, and the descriptive terms are parsed and ranked by frequency of occurrence, col. 3, line 40 to col. 2, line 2) a final set of base models (i.e. The list of inferred metadata can be restricted to those terms that have the highest apparent reliability, e.g., count values. A subset of the list comprising, e.g., the top N terms, or the terms in the top Mth percentile of the ranked listing, may be used. This subset can be associated with the FIG. 1 image in a metadata repository for that image, as inferred metadata. In the present example, if N=4, the terms Telephone, Cisco, Phone and VOIP are associated with the FIG. 1 image, col. 4, lines 51-59) from the base model set (i.e. Using such techniques, the cell phone image may score a 60 for thing-centric, a 15 for place-centric, and a 0 for person-centric (on scale of 0-100). This is a second, better set of scores that can be used to classify the cell phone image (the first being the statistical distribution of co-located photos found in Flickr), col. 20, line 65 to col. 21, line 3).
Conwell implicitly teaches the term “associated term” (identify a set of associated terms) as a vehicle, a truck, a Dark Crimson Metallic 2007 GMC Sierra Z-71 (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36).
Conwell does not clearly state this term.
Jing teaches this term as determining the terms that associated with an image (i.e. the image search system 104 associates terms with an image that are derived from metadata of the image, col. 3, line 60 to col. 4, line 2; the terms that are associated with an image can be determined by the image search system 104. The image search system 104 can extract one or more terms associated with content related to the image and associate the terms with the image. For example, the image search system 104 can extract terms from text from a web page in which the image appears, anchor text of links to the image, text from a web page to which the image links (if the image is an anchor for a hyperlink to the web page), and so on, col. 4, lines 3-14).
Jing further teaches “ranking a final set base models from the base model set (i.e. for each image in the multiple images, scores will respect to each of one or more terms are determined. The scoring and ranking module can determine a score under image term ranking function TRA or TRB for an image with respect to each of one or more terms, col. 8, lines 8-18).
It would have been obvious to one of ordinary skill of the art having the teaching of Conwell, Jing before the effective filing date of the claimed invention to modify the system of Conwell to include the limitations as taught by Jing. One of ordinary skill in the art would be motivated to make this combination in order to determine terms that can be associated with the image in view of Jing (col. 4, lines 3-11), as doing so would give the added benefit of readily adding the identified terms as keywords for the image in the index so that when a user enters a query that includes the identified terms, the image can be included as a search result as taught by Jing (col. 8, lines 34-39).

As to claims 2, 9, 16, Conwell teaches:
receiving the base model set from the image source (i.e. Metadata is then harvested from Flickr for each of these images, and the descriptive terms are parsed and ranked by frequency of occurrence, col. 3, line 40 to col. 2, line 2); and
initializing a counter for each base model in the base model set (i.e. If not already present in the inferred metadata, the terms returned by the image classifier can be added to the list and given a count value, col. 4, lines 10-14).

As to claims 3, 10, 17, Conwell teaches:	prior to querying the word embedding database (i.e. different analysis engines may be applied to the user's image data. These engines can operate sequentially ... FIG. 28A shows an arrangement in which--if an image is identified as person-centric--it is next referred to two other engines, col. 30, lines 30-37), determining a matching associated based model (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36) from the base model set for the selected image tag (i.e. Processing a Set of Sample Images ... a photo of the Prometheus statue at Rockefeller Center in New York ... Assume the image is geocoded with location information ... a search of Flickr can be undertaken for a first set of images--taken from the same (or nearby) location ... Metadata from this set of images is collected. The metadata can be of various types. One is words/phrases from a title given to an image, col. 15, lines 13-33);
incrementing a counter for the matching associated base model (i.e. One way to elevate a term's position is by increasing its count value by a percentage (e.g., 30%). Another way is to increase its count value to one greater than the next-above term that is not discerned by the image classifier, col. 4, lines 15-26); and
selecting a next image tag from the plurality of image tags (i.e. the relation between one set of images and the next is a function not just of one class of information, but two or more. For example, a seed user image may be examined for both image metrics and GPS data. From these two classes of information a collection of images can be determined--images that are similar in both some aspect of visual appearance and location, col. 14, lines 30-38).

As to claims 4, 11, 18, Conwell teaches querying the word embedding database further comprises:
receiving a first set of associated terms for the selected image tag (i.e. Metadata is then harvested from Flickr for each of these images, and the descriptive terms are parsed and ranked by frequency of occurrence, col. 3, lines 40 to col. 4, line 2);
determining a subset of the first set (i.e. The sub-metadata may indicate, col. 8, lines 25-45) of associated terms (i.e. in the second search of Flickr just-referenced, four terms of metadata may have been associated with the user's image: Telephone, Cisco, Phone and VOIP. A match may be regarded as an instance in which a subset (e.g., three) of these terms is found, col. 6, lines 13-18);
wherein querying the knowledge database comprises:
selecting a first term from the first set of associated terms (i.e. An example of this is the FIG. 1 photo case, in which metadata occurrence counts are used to judge the relative merit of each item of metadata (e.g., Telephone=19 or 7, depending on the methodology used). Similar methods can be used to rank reliability when several metadata contributors offer descriptors for a given image, col. 7, line 62 to col. 8, line 2);
querying the knowledge database using the first term (i.e. From the collection of images found in the first search, text or GPS metadata can be harvested, and a second search can be conducted for similarly-tagged images. From the text tags Cisco and VOIP, for example, a search of Flickr may find a photo of the underside of the user's phone--with OCR-readable data--as shown in FIG. 16. Again, the extracted information can be added to the metadata for the FIG. 1 image, and/or submitted to a service provider to enhance the response it is able to provide to the user, col. 9, lines 41-49); and
incrementing a counter for a first term associated based model in the base model set when a query to the knowledge database returns a parent term directly associated with the first term associated base model (i.e. One way to elevate a term's position is by increasing its count value by a percentage (e.g., 30%). Another way is to increase its count value to one greater than the next-above term that is not discerned by the image classifier, col. 4, lines 15-26).

As to claims 5, 12, 19, Conwell teaches:
when a parent term (i.e. different analysis engines may be applied to the user's image data. These engines can operate sequentially ... FIG. 28A shows an arrangement in which--if an image is identified as person-centric--it is next referred to two other engines, col. 30, lines 30-37) is not directly associated with the base model in the base model set (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36), determining a next parent term from the knowledge database (i.e. it may be possible to determine which images in the first set are likely person-centric, which are place-centric, and which are thing-centric, col. 15, lines 12-49); and
incrementing a counter for a second term associated base model in the base model set when a query to the knowledge database returns a next parent term directly associated with the second term associated base model (i.e. One way to elevate a term's position is by increasing its count value by a percentage (e.g., 30%). Another way is to increase its count value to one greater than the next-above term that is not discerned by the image classifier, col. 4, lines 15-26).

As to claims 6, 13, 20, Conwell teaches:
upon determining that a parent term is not directly associated with a base model in base model set (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36), determining a next parent term from the knowledge database (i.e. Sometimes different analysis engines may be applied to the user's image data. These engines can operate sequentially ... FIG. 28A shows an arrangement in which--if an image is identified as person-centric--it is next referred to two other engines, col. 30, lines 30-37);
determining that the next parent term is not directly associated with a base model (i.e. a cell phone picture of a new GMC truck and its owner, col. 44, line 63-67; The truck was first classed as a vehicle, and then as a truck, and then finally identified as a Dark Crimson Metallic 2007 GMC Sierra Z-71 with extended cab, by pattern matching, col. 45, lines 29-36) in the base model set (i.e. These providers may be arranged to handle different types of information (e.g., semantic descriptors, image texture data, etc.) or to different classes of images (e.g., photo of friend, photo of a can of soda, etc.), col. 22, lines 56-64);
determining from the knowledge database the next parent term is a limited parent terms (i.e. an image is assessed through different branches of the tree until the limits of available information allow no further progress to be made. Actions associated with the terminal leaf or node of the tree are then taken, col. 22, line 66 to col. 23, line 7); and
selecting a next term in the first set of associated terms (i.e. One approach is to establish a taxonomy of image subjects and corresponding responses. A tree structure can be used, with an image first being classed into one of a few high level groupings (e.g., person/place/thing), and then each group being divided into further subgroups. In use, an image is assessed through different branches of the tree until the limits of available information allow no further progress to be made. Actions associated with the terminal leaf or node of the tree are then taken, col. 22, line 66 to col. 23, line 7).

As to claims 7, 14, Conwell teaches ranking the final set of base models further comprises:
determining a rank (i.e. the cell phone image may score a 60 for thing-centric, a 15 for place-centric, and a 0 for person-centric (on scale of 0-100). This is a second, better set of scores that can be used to classify the cell phone image (the first being the statistical distribution of co-located photos found in Flickr), col. 20, line 65 to col. 21, line 3). 
each of the base models based on associated base model counters (i.e. A few examples of the countless other class/type groupings include animal/vegetable/mineral, col. 30, lines 17-29); and
transmitting the final set of base models to the image source (i.e. when an image of an aircraft is uploaded to one online site, it returns an identification of the plane by make and model, col. 30, lines 45-53).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153